Title: From George Washington to Richard Peters, 17 February 1779
From: Washington, George
To: Peters, Richard


Sir,
Head Quarters [Middlebrook] Feby 17th 1779

I have been duly honored with your favour of the 11th with its inclosure. The general plan of the proposed regulation appears to me to be a very good one. There is however one alteration which I think would be an improvement—Instead of referring the settlement of accounts, with the officers who have given certificates, to the Auditors, they may be left in cases which respect their departments, to the Quarter Master and Commissary Generals, with the main army or their principal deputies in separate or detached commands. The reason of my preferring this mode is, that they from an intimate knowlege of the state of their own departments will best judge of the necessity of the conjunctures, which gave rise to those demands and the proper application of the articles, on which they arise. The auditors can hardly be supposed proper judges of either—How far the same principle will apply in the Clothiers department—the board will best determine.
Though I think it will be proper to leave it discretionary to those who are to pay the certificates to judge of what shall constitute their authenticity, so far as respects the inhabitants; yet it might serve to prevent imposition to appoint some rule for giving certificates to be injoined upon the officers—This will make it easier to investigate their conduct and more difficult to deceive the inhabitants—I would therefore propose an additional regulation to the following effect.
That certificates given by commissioned officers for articles taken for the use of the army, be signed with their names at full length and the rank they hold; and if under a general officer, that the regiment to which they belong be added.
That the particular articles taken be inserted in the body of the certificate—their supposed value, the time and place, in letters not in figures.
That the certificate be directed to the principal of the department or his nearest deputy, whose duty it is to provide the articles so taken.
That officers keep exact copies of the certificates they give, and transmit other copies to the nearest agents in the department, giving him the necessary information respecting the business.
That the deputies shall transmit copies of all such certificates which they pay to their principals, that inquiry may be made, whether the giving the certificates was necessary for the public service and whether the things taken have been properly applied.
The papers respecting the arrangement of the army are received, and measures are taking to complete it—I have the honor to be With great respect Sir Your most Obedt servant.


 